Undercofler, Justice.
This appeal is from the denial of a habeas corpus application. The appellant was convicted of the offense of taking indecent liberties with a child under fourteen years of age on September 19, 1961, and was sentenced to ten years imprisonment. On September 20, 1961, the appellant plead guilty to the offense of rape of another person and received a ten-year sentence to run consecutively to that of the sentence of September 19, 1961. Held:
1. There is no merit in the appellant’s contention that the record requires a finding that the sentences were meant to run concurrently. The sentences expressly provide that one is to run consecutively to the other.
2. There is no merit in the appellant’s contention that he was not adequately represented by counsel. The record amply supports the trial court’s finding that counsel was a qualified member of the bar and that he represented the appellant in a competent manner.
3. There is no merit in the appellant’s contention that he was denied a "first-stage” appeal. Although the appellant testified that he requested his attorney to appeal his conviction following the trial, neither trial counsel nor the district attorney recalled any mention of or request for an appeal. See Goodwin v. Smith, 226 Ga. 118, 120 (172 SE2d 161).
4. The trial court did not err in finding that no constitutional right of the appellant had been violated.

Judgment affirmed.


All the Justices concur.

David Lee Crosby, pro se.
Arthur K. Bolton, Attorney General, Harold N. Hill, Jr., Executive Assistant Attorney General, Marion O. Gordon, William R. Childers, Jr., Assistant Attorneys General, Charles B. Merrill, Jr., Deputy Assistant Attorney General, for appellee.